On Petition for a Rehearing.
Downey, J.
—In a petition for a rehearing filed in this case, it is insisted that in the amended and corrected assessment, filed as an amendment to the complaint, no change was made in the original assessment; and it is therefore claimed that.the ruling of the court in the original opinion, was not correct. Upon a careful examination and comparison of the two assessments, we find that counsel are mistaken in this. The amount of the assessment is the same in both assessments, but the description of the land is materially different, the description in the last assessment embracing much more land than that in the first assessment. It would not be easy to see the necessity for filing an amended assessment, if it made no change in the first assessment. But there is a material change.
The petition is overruled.